The credible evidence plainly supports the Referee’s fact-finding determination that plaintiff materially and substantially breached the settlement agreement and his lease, by his underpayment and nonpayment of rent without justification or judicial limitations, warranting the award of attorneys’ fees to defendants based on express provisions in both of those agreements (see e.g. Mar Investors Corp. v Cerda, 208 AD2d 355 [1994]).
We have considered the remaining arguments and find them unavailing. Concur — Mazzarelli, J.R, Sweeny, Abdus-Salaam and Román, JJ.